Citation Nr: 0418889	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  98-01 729A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating for chronic 
myofascial pain syndrome of the cervical spine with 
degenerative joint disease and history of muscle spasm, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for chronic 
myofascial pain syndrome of the thoracic and lumbar spines 
with degenerative joint disease and history of muscle spasm, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had an initial period of active duty for training 
from October 1991 to April 1992.  He had an additional period 
of active duty for training in the Army National Guard from 
April 1992 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The veteran in August 2001 failed to report for his requested 
hearing before a traveling member of the Board.  His request 
for such a hearing is therefore considered withdrawn.  
38 C.F.R. § 20.704(d) (2003).


FINDINGS OF FACT

1.  A VA examination was required to determine whether the 
veteran met the criteria for increased ratings for his 
service-connected cervical spine and thoracic and lumbar 
spine disabilities; consequently, this evidentiary 
development was sought by the scheduling of VA examinations 
by the RO.

2.  Without good cause, the veteran failed to report for VA 
examinations scheduled in February 2001, November 2001 and 
May 2002.


CONCLUSIONS OF LAW

1.  An increased rating for chronic myofascial pain syndrome 
of the cervical spine with degenerative joint disease and 
history of muscle spasm is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5290 (2003); 38 C.F.R. §§ 3.655; 68 Fed. Reg. 
51454, 51456 - 58 (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243).
 
2.  An increased rating for chronic myofascial pain syndrome 
of the thoracic and lumbar spines with degenerative joint 
disease and history of muscle spasm is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5295 (2003); 38 C.F.R. §§ 3.655; 68 
Fed. Reg. 51454, 51456 - 58 (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for chronic myofascial pain syndrome of 
the cervical spine with degenerative joint disease and 
history of muscle spasm (hereinafter "cervical spine 
disability") was granted in April 1996; the disability was 
evaluated as 10 percent disabling and this evaluation has 
remained in effect since that time.  Service connection for 
chronic myofascial pain syndrome of the thoracic and lumbar 
spines with degenerative joint disease and history of muscle 
spasm (hereinafter "thoracic and lumbar spine disability") 
was also granted in April 1996; that disability was also 
evaluated as 10 percent disabling and this evaluation has 
remained in effect since that time.  In May 1996 the veteran 
underwent a VA orthopedic examination which involved the 
examination of his service-connected spine disorders.  See 
generally 38 C.F.R. § 3.157(a),(b) (2003) (where formal claim 
for compensation has been allowed, report of VA examination 
will be accepted as an informal claim for benefits if the 
report relates to a disability which may establish 
entitlement).  An August 1996 rating decision thereafter 
denied increased ratings for the disabilities at issue, and 
the veteran, through his representative, in December 1996 
expressed disagreement with that determination.

VA regulations specifically provide that:

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause, fails to 
report for such examination, or 
reexamination, . . . [and] the 
examination was scheduled in conjunction 
with . . . a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655(a), (b) (2003).

The veteran's cervical spine disability is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290.  Prior to September 26, 2003, that 
diagnostic code provides that a 10 percent rating is 
warranted for slight limitation of cervical spine motion.  A 
20 percent evaluation is warranted for moderate, and a 30 
percent evaluation for severe, limitation of cervical spine 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).

The veteran's thoracic and lumbar spine disability is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  Prior to September 26, 2003, 
that diagnostic code provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending with loss 
of lateral spine motion.  A 40 percent evaluation is 
warranted for severe lumbosacral strain, with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).

Alternatively, and prior to September 26, 2003, a 10 percent 
rating was warranted for slight limitation of lumbar motion, 
a 20 percent rating was assignable for moderate limitation of 
lumbar motion and a 40 percent evaluation was warranted for 
severe limitation of lumbar motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Prior to September 26, 2003, a 
maximum 10 percent evaluation was warranted for limitation of 
motion of the dorsal spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5291 (2003).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  The criteria for 
rating diseases and injuries of the spine were also amended.  
Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, a 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  68 Fed. Reg. 51454, 51456 - 
58 (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2003).

Service medical records show that the veteran sustained 
injuries in a motor vehicle accident while on a period of 
active duty for training.  The report of an examination 
conducted in connection with a Medical Board proceeding 
showed that he was able to forward flex his cervical spine to 
45 degrees; extend the spine to 40 degrees; rotate the spine 
to the right to 70 degrees, and to the left to 60 degrees; 
and to laterally bend the spine to the right to 45 degrees, 
and to the left to 40 degrees.  The presence of muscle spasm 
was noted in the cervical and thoracic spines.  The veteran 
was diagnosed with myofascial pain syndrome and with chronic 
cervical, thoracic and lumbar spine muscle spasm.

Military hospital records for 1993 to 1995 show complaints of 
cervical, thoracic and lumbar spine pain.  Magnetic Resonance 
Imaging (MRI) studies of the cervical spine showed central 
stenosis, degenerative changes and evidence of muscle spasm, 
without any herniation or impingement.  MRI studies of the 
lumbar spine showed evidence of muscle spasm as well as 
bulging annuli, without evidence of disc herniation.  
Neurological examination of the veteran was normal, but he 
was noted to have significant myofascial symptoms.  Physical 
examination disclosed the absence of any postural 
abnormalities or abnormal sensation.  The veteran exhibited 
increased lower back and cervical spine pain as well as some 
impairment in range of cervical spine motion.

VA treatment records for May 1993 to April 1997 show that an 
MRI study in May 1993 of the cervical spine demonstrated 
thecal sac compression and spurring.  Subsequent treatment 
reports show complaints of low back pain with spasm and 
weakness.  Muscle strength in the upper and lower extremities 
was normal, but thoracic tenderness was present.  A January 
1997 treatment note discloses that the veteran evidenced full 
active range of lumbar spine motion, but with tenderness and 
pain on movement.  The records show that the veteran was 
cleared to work for the United States Postal Service.  

The veteran was afforded VA examinations of his disabilities 
in May 1996, at which time no postural abnormalities or 
muscle spasm were present.  Examination of the lumbar spine 
revealed that the veteran was able to forward flex to 90 
degrees; extend backwards to 30 degrees; laterally flex to 35 
degrees bilaterally; and rotate to 45 degrees bilaterally.  
The veteran reported experiencing pain with percussion of his 
cervical spine.  Deep tendon reflexes were active and equal, 
and no fracture, dislocation or subluxation was evident.  
Neurological examination of the veteran was normal, and he 
was able to stand on his heels and toes, and to squat.  X-ray 
studies of the thoracic and lumbar spines were negative for 
any abnormalities.  

In a December 1996 statement the veteran indicated that his 
cervical, thoracic and lumbar spine disorders had worsened in 
severity.  He thereafter failed, without explanation, to 
report for a July 1997 VA examination of his spinal 
disorders.  The veteran was notified of his failure to report 
in a December 1997 statement of the case, and was essentially 
advised in that document that his failure to attend the July 
1997 VA examination prevented VA from obtaining evidence 
material to the outcome of his claims.

The veteran thereafter attended a VA examination of his 
spinal disorders in July 1998, at which time he complained of 
mid-back pain and stiffness, as well as leg weakness and 
numbness.  He reported experiencing flare ups with bad 
weather.  The veteran denied using any assistive devices and 
indicated that he was working for the United States Postal 
Service.  Physical examination disclosed the absence of any 
postural abnormalities or pain to percussion of the spine.  
No muscle spasms were present, and no muscle weakness or back 
tenderness was identified.  Range of lumbar spine motion 
testing disclosed forward flexion to 90 degrees; backward 
extension to 30 degrees; rotation to 45 degrees bilaterally; 
and lateral flexion to 25 degrees bilaterally.  Deep tendon 
reflexes were normal, and the examiner concluded that 
clinical evaluation of the lumbar spine was unremarkable.  He 
also concluded that examination of the cervical spine was 
unremarkable, although he noted, per X-ray and MRI studies he 
reviewed, that the veteran had reversal of the normal 
curvature of the upper spine associated with muscle spasm.  
He also essentially indicated that the veteran's thoracic 
spine was normal.  X-ray and MRI studies of the lumbar and 
thoracic spines associated with the July 1998 examination 
were negative for any identified abnormalities.

In a January 2001 supplemental statement of the case, the RO 
informed the veteran that he would be scheduled for another 
VA examination, as the July 1998 examiner did not provide any 
findings with respect to range of cervical spine motion.  The 
record shows that the veteran thereafter failed to report for 
a VA examination of his disabilities scheduled for February 
2001.  He was notified of his failure to report in an April 
2001 supplemental statement of the case.  The supplemental 
statement of the case was sent to the veteran's last address 
of record and was not returned as undeliverable.

In an October 2001 correspondence, the RO notified the 
veteran that he would be scheduled for a VA examination in 
connection with his claims, and that failure to report for 
the examination might result in the denial of his claims.  He 
was thereafter scheduled for a November 2001 VA examination 
of his cervical, thoracic and lumbar spine disorders, but 
failed, without explanation, to report; the instructions for 
the examiner included a specific request for findings 
regarding any restriction in spine motion caused by pain and 
fatigability.  The veteran was scheduled for another VA 
examination in May 2002 (also with instructions for the 
examiner to provide findings regarding any restriction in 
spine motion caused by pain and fatigability), but he failed 
to report.  He was notified of his failure to report for the 
November 2001 and May 2002 VA examinations in a February 2004 
supplemental statement of the case.  The supplemental 
statement of the case was sent to his last address of record 
and was not returned as undeliverable.

As indicated above, the veteran was afforded VA examinations 
in May 1996 and July 1998 which unfortunately failed to 
elicit the medical findings necessary to accurately rate the 
veteran's service-connected cervical spine and thoracic and 
lumbar spine disorders under any applicable diagnostic code.  
Specifically, neither examiner provided findings regarding 
range of cervical or thoracic spine motion, and neither 
examiner addressed any functional loss to the lumbar spine 
due to any pain, weakness, incoordination or fatigability, 
despite the diagnostic evidence of muscle spasm associated 
with the lumbar disorder.  None of the service medical 
records, military hospital records, private medical records 
or VA treatment records include findings sufficient to 
accurately evaluate the veteran's spine disorders under the 
schedular rating criteria.  The Board notes in this regard 
that while the report of the veteran's medical Board 
examination provides findings regarding the veteran's range 
of cervical spine motion, those records do not address any 
functional loss secondary to pain, weakness, incoordination 
or fatigability.  

The January 2001 supplemental statement of the case informed 
the veteran that another VA examination of his cervical spine 
disorder was necessary given the failure of the July 1998 
examiner to provide adequate findings as to that disorder; he 
failed to report for the referenced VA examination in 
February 2001.  The October 2001 VA correspondence informed 
the veteran that VA would schedule him for a VA examination 
of his cervical, thoracic and lumbar spine conditions, and 
specifically advised him that failure to report for the 
examinations could result in denial of his claims.  The 
veteran thereafter failed to report for two more scheduled 
examinations, one in November 2001, and the other in May 
2002.  On September 26, 2003, the criteria for rating spinal 
disorders were amended, and the evidence on file 
unfortunately still does not provide a sufficient basis on 
which to rate the veteran's disabilities.  The Board also 
points out in this regard that the veteran's lumbar and 
thoracic spine disorders are rated as a single disability, 
and that the revised rating criteria require findings as to 
range of motion of the thoracolumbar spine.  The Board notes 
that the veteran's representative argues that separate 
evaluations are nevertheless warranted for the thoracic and 
lumbar spine components of the veteran's disability.  As 
explained above, however, the record does not contain 
sufficient information about the veteran's thoracic spine to 
evaluate such a disorder separately.

The provisions of 38 C.F.R. § 3.655 require the Board to deny 
a claim for an increased rating where entitlement to the 
increased rating cannot be established without a current VA 
examination or reexamination and the veteran, without good 
cause, fails to report for such examination or reexamination, 
and the examination was scheduled in conjunction with the 
claim for increase.  Since the examinations scheduled for the 
veteran in February 2001, November 2001 and May 2002 (for 
which he failed to report) were scheduled in connection with 
his informal claims for increased ratings and were necessary 
in order to determine whether he was in fact entitled to 
increased ratings for his cervical spine and thoracic and 
lumbar spine disabilities, and as the veteran's absence 
without explanation from the scheduled examinations may be 
said to have been without good cause, and in light of the 
absence of any evidence to rebut the presumption that the 
veteran was properly informed of the date and time of the 
examinations, see Mason v. Brown, 8 Vet. App. 44, 53-55 
(1995), the Board finds that the provisions of 38 C.F.R. 
§ 3.655 are applicable in this case and compel the denial of 
the veteran's claims.  The claims of entitlement to increased 
ratings for chronic myofascial pain syndrome of the cervical 
spine (with degenerative joint disease and history of muscle 
spasm) and for  chronic myofascial pain syndrome of the 
thoracic and lumbar spines (with degenerative joint disease 
and history of muscle spasm) are therefore denied.

The Board notes that Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R § 3.159, amended VA's duties to 
notify and assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the August 1996 rating decision from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in December 1997 which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.

In the present case, a rating decision dated in August 1996 
denied increased ratings for the disabilities at issue.  Only 
after that rating action was promulgated did the Agency of 
Original Jurisdiction (AOJ), in October 2001, provide 
adequate notice to the veteran regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claims. 

While the notice provided to the veteran in October 2001 was 
not given prior to the first AOJ adjudication of the claim in 
August 1996, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran was specifically advised of the information and 
evidence needed to substantiate his claims, as well as of 
what evidence VA would obtain for him, and of what evidence 
he was responsible for submitting, and also that he should 
submit relevant evidence in his possession.  While the 
veteran did not respond to the October 2001 correspondence, 
the record shows that he has only identified the VA Medical 
Center (VAMC) in Brooklyn, NY, as possessing records 
pertinent to his claims; records from the referenced facility 
are on file.  His claim was readjudicated by the RO in a 
February 2004 supplemental statement of the case.

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, as well as of 
what records VA will obtain on his behalf.  Based on the 
above, and as the veteran's claims were re-adjudicated in a 
February 2004 supplemental statement of the case following 
the October 2001 VA correspondence, the Board concludes that 
the defect in the timing of the VCAA notice is harmless 
error.  See generally, Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  See also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning blind adherence in the face 
of overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the October 
2001 VA letter, the December 1997 statement of the case, and 
the supplemental statements of the case on file, informed the 
veteran of the information and evidence needed to 
substantiate his claims.  Moreover, and as noted above, the 
October 2001 correspondence notified the veteran as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA, and also suggested that he submit any 
evidence in his possession.  The Board notes that the 
February 2004 supplemental statement of the case provided the 
veteran with the amended criteria for rating spinal 
disorders.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  
38 U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records; military hospital records for 1993 to 1995; 
private medical records for June 1992 to February 1993 
(including from Greenpoint Medical Care, the Hudson Valley 
Hospital Center, and Peekskill Community Hospital), and VA 
medical records for May 1993 to April 1997 (including from 
the VAMC in Brooklyn, NY).  In addition the record reflects 
that the veteran was afforded VA examinations in May 1996 and 
July 1998 in connection with the instant appeal.  While the 
examinations are inadequate for the purpose of evaluating the 
veteran's claims, as already discussed, he failed to attend 
subsequent examinations scheduled in February 2001, November 
2001 and February 2002.  The veteran's representative in May 
2004 nevertheless argued that VA should again schedule the 
veteran for a VA examination.  The representative notably did 
not explain the basis for his request, offer an explanation 
as to why the veteran failed to report for the February 2001, 
November 2001 or February 2002 examinations, or indicate 
whether the veteran would be willing to report for another VA 
examination.  The Board consequently finds that further VA 
examination of the veteran is not warranted, and that VA's 
duty to assist the veteran in this case has been fulfilled.  
See generally, Wood v. Derwinski, 1 Vet. App. 190 (1990).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 


ORDER

Entitlement to an increased disability rating for chronic 
myofascial pain syndrome of the cervical spine with 
degenerative joint disease and history of muscle spasm is 
denied.

Entitlement to an increased disability rating for chronic 
myofascial pain syndrome of the thoracic and lumbar spines 
with degenerative joint disease and history of muscle spasm 
is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



